18-22049-shl    Doc 50     Filed 09/07/19        Entered 09/07/19 11:37:22           Main Document
                                                Pg 1 of 1                                    H. Bruce Bronson, Jr., Esq.
                                BRONSON LAW OFFICES, P.C.                                                (admitted NY)
                                480 Mamaroneck Avenue, Harrison, NY 10528            email:hbbronson@bronsonlaw.net
                             42 Catherine Street, Poughkeepsie, New York 12601
                                                  Telephone:                                                of Counsel:
                                                914-269-2530                                           Victoria Lehning
                                              Fax: 888-908-6906

                                          September 7, 2019

   Hon. Sean H. Lane
   US Bankruptcy Court
   Southern District of NY
   300 Quarropas Street
   White Plains, NY 10601

          Re: Juan Rios (“Debtor”) Bankruptcy Case No: 18-22049

   Dear Judge Lane:

         Please allow this letter to serve as a status report on the above referenced Debtor’s
   bankruptcy case.

           The secured lender, SN Servicing Corporation (“SN Servicing”) informed our
   office that the Debtor was denied for a loan modification and has requested that loss
   mitigation be terminated.

          We are currently scheduled to meet with the Debtor to discuss whether he will
   surrender or sell the property.

          The Debtor remains current on his Chapter 13 Plan payments.



                                                              Very truly yours,


                                                              /s/ H. Bruce Bronson
                                                              H. Bruce Bronson
